DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batson et. al (US 10,281,143 B2).
With respect to claim 1 Batson discloses a burner assembly comprising:
a burner plate [reference characters 105 and 98] comprising a burner aperture [the aperture through reference character 98];
a burner surface [reference character 94] carried by the burner plate and disposed across and extending through the burner aperture and protruding outward from the burner plate;
a housing [reference character 86] coupled to the burner plate;
a gasket [reference character 97] disposed between the burner plate and the housing, wherein a first side of the gasket is directly coupled to the burner plate and a second side of the gasket opposite the first side is coupled to the housing [see Fig. 4]; and
an igniter [reference character 95] positioned adjacent to the burner surface.
With respect to claim 7 Batson discloses the burner comprises flanges [see annotated Fig. 3, below] formed around a periphery of the burner and are bent rearwardly away from the burner surface.

             
    PNG
    media_image1.png
    571
    557
    media_image1.png
    Greyscale

With respect to claim 8 although Batson does not disclose that the flanges increase strength and rigidity of the burner, a person having ordinary skill in the art would recognize that the rearwardly bent flanges would increase the strength and rigidity of the burner.
With respect to claim 9 the flanges create separation between the burner surface and the housing facilitating even distribution of fuel/air mixture entering through a fuel aperture [see annotated Fig. above].

Claim(s) 10-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batson et. al (US 10,281,143 B2).
With respect to claim 10 Batson discloses a furnace assembly comprising:
an intake manifold [reference characters 78-79] fluidly coupled to a supply line [reference character 71];
a pre-mix burner assembly fluidly coupled to the intake manifold, the pre-mix burner assembly comprising:
a burner plate [reference characters 105 and 98] comprising a burner aperture [the aperture through reference character 98];
a burner surface [reference character 94] carried by the burner plate and disposed across and extending through the burner aperture and protruding outward from the burner plate;
a housing [reference character 86] coupled to the burner plate;
a gasket [reference character 97] disposed between the burner plate and the housing, wherein a first side of the gasket is directly coupled to the burner plate and a second side of the gasket opposite the first side is coupled to the housing [see Fig. 4]; and
an igniter [reference character 95] positioned adjacent to the burner surface.
With respect to claim 11 Baston discloses a burner box assembly [reference character 98] thermally exposed to the pre-mix burner assembly; and
a heat-exchange tube [reference character 38] fluidly coupled to the burner box assembly.
With respect to claim 17 Batson discloses the burner comprises flanges [see annotated Fig. 3, below] formed around a periphery of the burner and are bent rearwardly away from the burner surface.
With respect to claim 18 although Batson does not disclose that the flanges increase strength and rigidity of the burner, a person having ordinary skill in the art would recognize that the rearwardly bent flanges would increase the strength and rigidity of the burner.
With respect to claim 19 the flanges create separation between the burner surface and the housing facilitating even distribution of fuel/air mixture entering through a fuel aperture [see annotated Fig. above].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batson et. al (US 10,281,143 B2) in view of Lyons et al. (US 2012/0024281).
With respect to claims 4 and 14 Baston does not explicitly disclose that the gasket is formed from a single layer of material.
However, Lyons et al. teaches wherein a gasket is formed of a single layer of material [paragraph 0046]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al., by including wherein a gasket is formed of a single layer of material, as taught by Lyons et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective. This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket. Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(1)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter

Claim 20 is allowed.
Claims 2-3, 5, 12-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments, see pp. 6-9, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batson et. al (US 10,281,143 B2) relying on a reinterpretation of Batson. See rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762